JONES, JUDGE:
The claimant is employed by the respondent as a utility clerk performing.his services at stores located in Moorefield, Keyser, Parsons, Charles Town, Martinsburg, Ridgeley, Piedmont, Harper’s Ferry, Berkeley Springs and Shepherdstown. His work requires considerable travel and he is authorized by the respondent to use his personal car in and about his duties. Under the terms of his employment his expenses are paid upon the rendition of proper expense accounts. This claim is for expenses incurred by the claimant during the period from March 7, 1970 to June 30, 1970, and the items of claimant’s expenses have been stipulated by the parties to be correct, in the total amount of $946.95.
*52Through lack of communication with his supervisor and a general misunderstanding of budget requirements, complicated by the claimant’s procrastination, completed expense accounts for the period of employment involved were not filed in time for payment out of funds budgeted for the fiscal year ending June 30, 1970, and therefore were not approved for payment by the State Auditor.
There is no contention by the respondent that the sums claimed were not owing to the claimant nor that there were not funds available for payment of the claimed expenses; and in keeping with prior decisions in similar cases, the Court holds this claim to be a moral obligation which in good conscience should be paid by the State. Accordingly, an award is made to the claimant, Blanton M. Friddle, in the sum of $946.95.
Award of $946.95.